Citation Nr: 1331022	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO. 13-03 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Douglas I. Friedman, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1991 to February 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. In that decision, the RO denied direct and secondary service connection for sleep apnea.

The current appeal arises from a March 2009 claim for service connection for sleep apnea as secondary to his service-connected hypertension. The RO denied this claim in an August 2009 rating decision. In March 2010, the Veteran submitted another claim for service connection for sleep apnea, and in April 2010 submitted new evidence support that claim. New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). Since the evidence was new and material and received within the one-year appellate period, the August 2009 rating decision did not become final. 38 C.F.R. § 3.156(b). Therefore, the March 2009 claim is still pending. The Board's jurisdiction in this case arises from an October 2010 rating decision in which the RO denied the Veteran's March 2010 claim for service connection, as that was the rating decision to which the Veteran filed a notice of disagreement and substantive appeal.

The Board notes that the Veteran requested a Board hearing in his substantive appeal. However, the Veteran subsequently waived his right to a hearing in a letter dated May 20, 2013, which is associated with the claims file. Thus, the fact that the Veteran was not provided with a Board hearing is not an error.

The Veteran submitted additional evidence in support of his claim after the last adjudication by the RO, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2012).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of total disability based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See VA Form 9, dated December 2012. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

The Veteran's sleep apnea had its onset during his service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

VA has a duty to provide claimants with notice and assistance in the development of their claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159 (2012). In light of the fully favorable decision in this case, no further discussion of compliance with VA's duty to notify and assist is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).



II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection requires competent evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999). Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability. 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995). 

Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are lay observable. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this case, the Veteran asserts that he has sleep apnea as a result of service, or as secondary to his service-connected hypertension. The Board finds service connection on a direct basis is warranted. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. The three elements of direct service connection will be addressed in turn.

First, the Veteran has a current disability. The Veteran received a polysomnogram and was diagnosed with sleep apnea in November 2003. He has received treatment ever since. The Veteran has also stated he currently has symptoms of sleep apnea, which he is competent to report. See Davidson, 581 F.3d 131; Jandreau, 492 F.3d 1372. Based on this evidence, a current disability is established.

Second, the Veteran experienced relevant symptoms in service. The Veteran has provided his own statement and submitted statements from his in-service roommate and his wife, both of whom lived with him during service at some point. All three statements are substantially similar, with each stating that the Veteran would snore, stop breathing during sleep, wake up gasping for air, and generally not sleep well. In addition, the Veteran reported having to take at least two naps during the day due to constant feelings of fatigue. All three statements are competent as they detail lay observable symptoms. See Davidson, 581 F.3d 131; Jandreau, 492 F.3d 1372. There is nothing in the record to indicate the statements are not credible and the statements are highly probative of in-service incurrence. 

The Veteran's service treatment records are silent with respect to sleeping or respiratory disorders. While the Board may weigh a lack of contemporaneous medical evidence against lay statements, lay evidence cannot be disregarded merely due to the non-existence of corroborating medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). Here, the lay evidence is highly probative of in-service incurrence, and is not out-weighed by the lack of contemporaneous medical records. Therefore, an in-service event is established.

Third, the competent evidence shows that there is a nexus between the Veteran's in-service event and his current disability. Looking at the lay evidence, the Veteran and his wife have stated that his snoring, breathing difficulties during sleep, and general difficulty sleeping have persisted since service. See Davidson, 581 F.3d 131; Jandreau, 492 F.3d 1372. Both statements are competent, credible, and probative of the existence of a nexus.

Turning to the medical evidence, the Veteran has submitted a private medical opinion from July 2013. In the opinion, the doctor opined that there is a nexus between the in-service event and the current disability. This was based on the fact that in August 1991, the Veteran was examined while in service due to concerns regarding his intellect and his ability to interact with others. The opinion stated that the Veteran's dazed demeanor due to persistent lack of sleep could easily be confused with a lower intellect. Further, the doctor stated that sleep apnea is typically underdiagnosed, but was particularly underdiagnosed in 1991. The doctor is competent and nothing in the record indicates the opinion is not credible.

The Veteran also received a VA examination in August 2010. The VA examiner determined that the Veteran's sleep apnea was not caused by or related to his hypertension because there was no medical evidence supporting such a conclusion. However, the opinion did not address the issue of direct service connection, nor did it address the aggravation element of secondary service connection. As such, although the Board finds the VA examiner to be competent and credible, the examination is inadequate with respect to the issues of direct and secondary service connection, and therefore carries little probative weight. The private physician's opinion, however relies on correct facts and provides a thorough supporting rationale, and is therefore entitled to significant probative weight. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008). Since the competent lay and medical evidence of record shows a nexus between the Veteran's current disability and his service, the Board finds the third element of service connection is met.

In sum, the lay and medical evidence of record establishes that it is at least as likely as not that the Veteran has a current disability that was incurred during his active duty service. Therefore, the Board finds that direct service connection for sleep apnea is warranted. See 38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. As direct service connection is granted herein, further discussion of secondary service connection is unnecessary.

	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for sleep apnea is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


